--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vista International Technologies, Inc. 10-K [vista-10k_0412.htm]




Exhibit 10.4




SECURITY AGREEMENT
 
 
THIS SECURITY AGREEMENT (the "Security Agreement") made as of the 3rd day of
August, 2009, by and between VISTA INTERNATIONAL TECHNOLOGIES, INC., a Delaware
corporation with its principal place of business at 4704 Harlan Street, Suite
685, Denver, Colorado 80212 ("Debtor") and TIMOTHY D RUDDY, an individual
residing at 3885 Vale View Lane, Mead, Colorado, 80542 ('Secured party").

 
WHEREAS, Debtor is indebted to Secured Party pursuant to the Investment
Agreement dated August 3, 2009 (the "Loan"); and

 
WHEREAS, in connection with and in consideration of Secured Party's extension of
the Loan, Borrower has agreed to grant Secured party a security interest in the
assets of Borrower.

 
NOW, THEREFORE, subject to the terms and conditions set forth in this Agreement,
the parties hereto agree as follows:

 
1.  Grant of Security Interest.  In consideration of (i) the extension of the
loan as part of the Investor Agreement from Secured party to Debtor and (ii) any
other loans, advances, or other financial accommodations at any time at or after
the date hereof effectively made or extended by the Secured party to or for the
account of Debtor, directly or indirectly, as principal, guarantor or otherwise,
including any obligations which Debtor may have to the Secured party (the
"Indebtedness"), Debtor hereby grants to Secured party a continuing priority
security interest in, assignment of and right of setoff against the Collateral
described in Paragraph 2 hereof to secure the payment, performance and
observance of(a) all obligations, liabilities and agreements of any kind of
Debtor to the Secured Party, now existing or hereafter arising, direct or
indirect, absolute or contingent, secured or unsecured, due or not, arising out
of or relating to the Indebtedness (all of the foregoing being herein referred
to as the "Obligations") and (b) all agreements, documents and instruments
evidencing any of the foregoing or under which any of the foregoing may have
been issued, created, assumed or guaranteed (collectively the "Loan Documents").
The security interest created here will be considered to be subordinate only to
the $875,000 principal value notes and credit line extended to the company by
Richard C. Strain.

 
2.  Collateral.  The "Collateral" in which a security interest in favor of the
Secured Party is hereby granted is described in Schedule "A" annexed hereto and
made a part hereof and also includes all attachments and accessions now or
hereafter affixed to the Collateral or used in connection therewith and all
substitutions and replacements therefore, and all proceeds thereof (including,
without limitation, claims of the Debtor against third parties for loss, damage
to or destruction of any Collateral) together with all money (as that term is
defined in the Uniform Commercial Code of the State of Colorado (the "DCC"),
securities, drafts, notes, items and other property of Debtor, and the proceeds
thereof, now or hereafter held or received by or in transit to the Secured party
from or for Debtor, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, and any and all deposits (general or special),
balances, sums, proceeds and credits of Debtor with, and any and all claims of
Debtor against the Secured party at any time existing.

 
1

--------------------------------------------------------------------------------

 
 
3.  Debtor's Representations and Warranties.  Debtor warrants, represents and
covenants to the Secured Party that:

 
(a)           Debtor is a corporation duly organized and existing and in good
standing under the laws of the State of Delaware and is duly qualified to
transact business in the State of Colorado. Debtor has full power and authority
to carry out and perform its undertakings and obligations as provided
herein.  The execution and delivery by Debtor of this Security Agreement and the
consummation of the transactions contemplated in this Security Agreement have
been duly authorized by all proper or requisite corporate proceedings and will
not conflict with or breach any provision of any agreement to which Debtor is a
part or by which it may be bound, the Certificate of Incorporation or Bylaws of
Debtor.

 
(b)           The execution, delivery and performance by Debtor of this
Agreement does not and will not contravene any contractual restriction or, any
law binding on or effecting Debtor or any of its properties.

 
(c)           No consent or approval, notice to or waiver or other action is
required for the due execution, delivery and performance by Debtor of this
Agreement.

 
(d)           This Agreement is a legal, valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms, except as maybe limited
by (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect affecting the enforcement of creditor's rights
generally and (ii) general principals of equity (regardless of whether
considered in a proceeding in equity or in law).

 
(e)           Debtor is the owner of and has title to all of the Collateral,
free and clear of all liens and encumbrances of any kind and nature whatsoever
except for liens already granted to the secured party, if any.

 
(f)           The chief executive office and other places of business of Debtor,
the books and records relating to the Collateral and the Collateral are, and
have been during the four (4) month period prior to the date hereof (or in the
case of a new business, from the date of commencement of said business), located
at the address set forth in the recitals hereinabove and Debtor will not change
the same, or merge or consolidate with any person or change its name, without
prior written notice to and consent of the Secured Party.

 
2

--------------------------------------------------------------------------------

 
 
(g)           Debtor will use the Collateral for lawful purposes only, with all
reasonable care and caution and in conformity with all applicable laws,
ordinances, rules and regulations.
 
(h)           Debtor will keep all inventory and equipment if such should be
part of the Collateral, in first class order, repair, running and marketable
condition, at Debtor's sole cost and expense, ordinary wear and tear and
obsolescence excepted.

 
(i)           The Secured Party shall at all reasonable times have ready and
free access to and the right to inspect the Collateral and any records
pertaining thereto (and the right to make extracts from and to receive from
Debtor originals or true copies of such records and any papers and instruments
relating to any Collateral upon request therefore) and Debtor hereby grants to
the Secured Party a security interest in all such records, papers and
instruments to secure the payment, performance and observance of the
Obligations.

 
(j)           The Collateral is now and shall remain personal property, and
Debtor will not permit any equipment, if such is a part of the Collateral, which
is not now a fixture to become a fixture without prior written notice to and
consent of the Secured Party.
 
(k)           Debtor, at its sole cost and expense, will insure the Collateral
in the name of and with loss or damage payable to the Secured Party, as its
interest may appear, against such risks, with such companies and in such
amounts, as may be required by the Secured Party from time to time (all such
policies provide for ten (10) days minimum written notice of cancellation or
amendment to the Secured Party) and Debtor will deliver to the Secured Party the
original or duplicate policies, or certificates or other evidence satisfactory
to the Secured Party attesting thereto, and Debtor will promptly notify the
Secured Party of any material loss or material damage to any Collateral and
promptly file a claim therefore if covered by insurance.

 
(l)           Debtor will, at its sole cost and expense, perform all acts and
execute all documents requested by the Secured Party from  time  to time to
evidence, perfect, maintain or enforce the Secured Party's first priority
security interest granted herein or otherwise in furtherance of the provisions
of this Security Agreement.

 
(m)           At any time and from time to time, Debtor shall, at its sole cost
and expense, execute and deliver to the Secured Party such financing statements
pursuant to the UCC, applications for certificates of title, and other papers,
documents or instruments as may be requested by the Secured Party in connection
with this Security Agreement, and Debtor hereby authorizes the Secured Party, at
the Debtor's expense, to execute and file at any time and from time to time one
or more financing statements or copies thereof or of this Security Agreement
with respect to the Collateral, signed only by the Secured Party.

 
(n)           In its discretion, the Secured Party may, at any time and from
time to time, after a Default, as hereinafter defined, has occurred, in its
name, the Debtor's name or otherwise, notify any account debtor or obliger of
any account, contract, document, instrument, chattel paper or general intangible
included in the Collateral to make payment to or otherwise act at the direction
of the Secured Party.

 
3

--------------------------------------------------------------------------------

 
 
(o)           In its discretion, Secured Party may, at any time and from time to
time, after a Default has occurred, demand, sue for, collect or receive any
money or property at anytime payable or receivable on account of or in exchange
for, or make any compromise or settlement deemed desirable by the Secured Party
with respect to any Collateral, and/or extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, or release any
Collateral or Obligations, all without notice. to or consent by Debtor and
without otherwise discharging or affecting the Obligations, the Collateral or
the security interest therein created.

 
(p)           In its discretion, Secured Party may, at any time and from time to
time, for the account of Debtor, pay any amount or do any act required of Debtor
hereunder, which Debtor fails to do or pay, and any such payment shall be deemed
an advance by Secured Party to Debtor payable on demand together with interest
at the highest rate then payable on the Obligations.

 
(q)           Debtor will pay the Secured Party for all sums, costs, and
expenses which Secured Party may pay or incur pursuant to the provisions of this
Security Agreement or in negotiating, executing, perfecting~ defending, or
protecting the security interest granted herein or in enforcing payment of the
Obligations or otherwise in connection with the provisions hereof, including but
not limited to court costs, collection charges, travel expenses, and reasonable
attorneys fees, whether or not an action or proceeding is commenced, all of
which, together with interest at the highest rate then payable on the
Obligations, shall be part of the Obligations, be payable on demand and be
secured hereby.

 
(r)           All proceeds and collections arising from or received with respect
to accounts receivable or contract rights, if included in the Collateral, shall,
but only in the event that a Default has occurred, be segregated, not be
commingled with any other property of the Debtor, be held in trust for the
Secured Party by Debtor and be delivered in kind by Debtor to Secured Party or
its designee, with any necessary endorsement or assignment thereon.

 
(s)           Except as otherwise specifically provided in any loan agreement
between the Secured Party and the Debtor, all proceeds of any Collateral
received by Debtor after the occurrence of a Default or the occurrence of an
event which, with the passage of time, the giving of notice or otherwise would
constitute a Default, shall not be commingled with other property of Debtor, but
shall be segregated, held by Debtor in trust for the Secured Party, and
immediately delivered to the Secured Party in the form received, duly endorsed
in blank where appropriate to effectuate the provisions hereof, the same to be
held by the Secured Party as additional Collateral hereunder or, at Secured
Party's option, to be applied to payment of the Obligations, whether or not due
and in any order the Secured Party may elect.

 
(t)           In its sole discretion, the Secured Party may, at any time and
from time to time, assign, transfer or deliver to any transferee of any
Obligations, any Collateral, whereupon the Secured Party shall be fully
discharged from all responsibility and the transferee shall be vested with all
powers and rights of Secured Party hereunder with respect thereto, but the
Secured Party shall retain all rights and powers with respect to any Collateral
not assigned, transferred or delivered.

 
4

--------------------------------------------------------------------------------

 
 
4.  Default.  Any of the following events or occurrences shall constitute a
"Default" under this Agreement and the Obligations:

 
(a)           The failure of the Debtor, or any other person or entity
responsible, to make punctual payment of any sum payable hereunder, upon the
Obligations or under any Loan Document;

 
(b)           The failure of the Debtor, or any other person or entity
responsible, to timely perform any Obligations to be performed by them
hereunder, with respect to the Obligations or under any Loan Document; and

 
(c)           With respect to the Debtor, any maker, endorser or guarantor of,
or any other party to the Obligations, each of whom is included in the term
"them" as used in this paragraph; any failure to perform with respect to any
liabilities or obligations to, or agreements with, Secured Party; death or
dissolution; death of any shareholder/member of a corporation, partnership,
limited liability company or other form of entity included in the term "them";
insolvency; calling of a meeting of creditors; making or sending a notice of an
intended bulk transfer, suspension or liquidation of usual business; failure
when required to furnish Secured Party with any financial information or to
permit Secured Patty to inspect books and records; making any misrepresentation
to Secured Party in obtaining credit; failing to pay or remit any tax when
assessed or due; commencement of a voluntary or involuntary proceeding under any
Federal or State bankruptcy law now or hereinafter in existence; application for
the appointment of a receiver or liquidating agent or similar person; entry of a
judgment against any of them (but excepting any judgment of any amount which is
covered by liability insurance); issuance of an order of attachment against any
of their property; failure of any of them to comply at any time with Regulation
U of the Federal Reserve Board; or if at any time in the reasonable opinion of
the Secured Party, the financial responsibility of any of them should become
impaired.

 
5.  Rights Upon Default.  Upon the occurrence of any Default and at any time
thereafter, the Secured Party shall have the right to declare the Obligations,
or any of them, immediately due and payable without notice, demand or protest,
all of which are hereby waived, and shall have the following rights and remedies
of a secured party under the DCC or available to the Secured Party under the
Obligations or Loan Documents; all such rights and remedies being cumulative,
not exclusive and enforceable alternatively, successively or concurrently:

 
(a)           The right to enter at any time and from time to time, with or
without judicial process or the aid and assistance of others, any premises where
any Collateral may be located;

 
(b)           The right without resistance or interference by Debtor, to take
possession of the Collateral; and/or dispose of any Collateral where located;
and/or require Debtor to assemble and make available to the Secured Party at the
expense of Debtor any Collateral at a place designated by the Secured Party
which is reasonably convenient to both parties;
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The right to remove any Collateral from where it is located for
the purpose of effecting sale or other disposition thereof (and if any of the
Collateral consists of motor vehicles the Secured Party may use Debtor's license
plates);

 
(d)           The right to sell, resell, lease, assign and deliver, grant
options for or otherwise dispose of any Collateral in its then condition or
following any commercially reasonable preparation or processing, at the public
or private sale or proceedings or otherwise, by one or more contracts, in one or
more parcels, at the same or different times, with or without having the
Collateral at the place of sale or other disposition, for cash and/or credit,
and upon any terms, at such place(s) and time(s) and to such person(s) as the
Secured Party deems best, all without demand, notice or advertisement whatsoever
except that where an applicable statute requires reasonable notice of sale or
other disposition Debtor hereby agrees that the sending of three (3) days notice
by ordinary mail, postage prepaid, to any address of Debtor set forth in this
Security Agreement shall be deemed reasonable notice thereof. If any Collateral
is sold by the Secured Party upon credit or for future delivery, the Secured
Party shall not be liable for the failure of the purchaser to pay for same and
in such event the Secured Party may resell such Collateral. The Secured Party
may buy any Collateral at any public sale and, if any Collateral is of a type
customarily sold in a recognized market or is of the type which is subject to a
standard price quotations, the Secured Party may buy such Collateral at such
price at private sale and in each case may make payment therefore by any means.

 
6.  Application of Proceeds Received. The Secured Party may apply the sale
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling, leasing and the
like, to reasonable attorneys fees and all travel and other expenses which may
be incurred by Secured Party in attempting to collect the Obligations or enforce
this Security Agreement or in the prosecution or defense of any action or
proceeding related to the subject matter of this Security Agreement; and then to
the Obligations in such order and as to principal, or interest or other charges
as the Secured Party may desire; and Debtor shall remain liable and will pay the
Secured Party, on demand, any deficiency remaining, together with interest
thereon at the highest rate then payable on the Obligations and the balance of
any expenses unpaid, with any surplus to be paid to Debtor, subject to any duty
of the Secured Party, imposed by law, to the holder of any subordinate interest
in the Collateral actually known to the Secured Party.

 
The Secured Party may appropriate, set off and apply to the payment of the
Obligations, any Collateral in or coming into the possession of the Secured
Party or its agents, without notice to Debtor and in such manner as Secured
Party may in its discretion determine.

 
7.  Attorney-In-Fact.  To effectuate the terms and provisions hereof Debtor
hereby designates and appoints the Secured Party and its designees or agents as
attorney-in-fact of Debtor, irrevocably and with full power of substitution,
with authority, after the occurrence of a Default, to: receive, open and dispose
of all mail addressed to Debtor and notify the Post Office authorities to change
the address for delivery of mail addressed to Debtor to such address as Secured
Party may designate; endorse the name of Debtor on any notes, acceptances,
checks, drafts, money orders, instruments or other evidences of Collateral or
the proceeds thereof that may come into the Secured Party's possession; sign the
name of Debtor on any invoices, documents, drafts against and notices to account
debtors or obligers of Debtor, assignments and requests for verification of
accounts; execute proofs of claim and loss; execute endorsements, assignments of
other instruments of conveyance or transfer; adjust and compromise any claims
under insurance policies or otherwise; 'execute releases; and do all other acts
and things necessary or advisable in the sole discretion of the Secured Party to
carry out and enforce this, Security Agreement and/or the Obligations. All acts
done under the foregoing authorization are hereby ratified and approved and
neither Secured Party nor any designee or agent thereof shall be liable for any
acts of commission or omission, for any error of judgment or for any mistake of
fact or law. This power or attorney being coupled with an interest is
irrevocable while any Obligation shall remain unpaid.

 
6

--------------------------------------------------------------------------------

 
 
8.  Miscellaneous. The Secured Party shall not be deemed, by its acceptance of
this Security Agreement, to have assumed any responsibility, or obligation or
duty with respect to, any of the Collateral or its use, or any matter or
proceeding arising out of or relating thereto, including without limitation, any
obligation or duty to take action to collect, preserve or protect its or
Debtor's rights in the Collateral. Debtor hereby releases the Secured Party from
any claims, causes of action and demands at any time arising out of or with
respect to this Security Agreement, the Obligations, the Collateral or its use
or disposition and Debtor hereby agrees to hold the Secured Party harmless from
and with respect to any and such claims, causes of action and demands relating
thereto. The Secured Party's prior recourse to any Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of the Obligations. No act, omission or delay by the Secured Party
shall constitute a waiver of its rights and remedies hereunder or otherwise. No
single or partial waiver by the Secured Party of any Default or right or remedy
which it may have shall operate as a waiver of any other Default, right or
remedy or of the same Default, right or remedy on a future occasion. Debtor
hereby waives presentment, notice of dishonor and protest of all instruments
included in or evidencing the Obligations of the Collateral, and all other
notices and demands whatsoever (except as expressly otherwise provided herein).
ill the event of any litigation with respect to any matter connected with this
Security Agreement, the Obligations or the Collateral, Debtor hereby waives the
right to a trial by jury. Debtor hereby irrevocably consents to the jurisdiction
of the Courts of the State of Colorado and of any Federal Court located in such
State in connection with any action or proceeding arising out of or relating to
the Obligations, this Security Agreement or the Collateral, or any document or
instrument delivered with respect to any of the Obligations. Debtor hereby
waives personal service of any process in connection with any such action or
proceeding and agrees that the service thereof may be made by certified or
registered mail directed to Debtor at any address of Debtor set forth in this
Security Agreement. Debtor so served shall appear or answer to such process
within thirty (30) days after the mailing thereof. Should Debtor so served fail
to appear or answer within said thirty (30) day period, Debtor shall be deemed
in default and judgment may be entered by Secured Party against Debtor for the
amount requested and such other relief as may be demanded in any process so
served. ill the alternative, in its discretion, Secured Party may effect service
upon Debtor in any other form or manner permitted by law. All terms herein shall
have the meanings as defined in the DCC, unless the context otherwise requires.
No provision hereof shall be modified, altered or limited except by a written
instrument expressly referring to this Security Agreement and to such provision,
and executed by the party to be charged. This Security Agreement and all
Obligations shall be binding upon the successors, or assigns of Debtor and
shall, together with the rights and remedies of the Secured Party hereunder,
inure to the benefit of the Secured Party and its successors, endorsees and
assigns, This Security Agreement and the Obligations shall be governed, enforced
and controlled by and in accordance with the laws of the State of Colorado. If
any term of this Security Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other tenus hereof shall in no way be
affected thereby.  The Secured Party is authorized to annex hereto the schedules
and· exhibits, if any, referred to herein; Debtor acknowledges receipt of a copy
of this Security Agreement. If the provisions of this Security Agreement should
conflict with the terms and provisions of any loan or line of credit agreement
entered into by the Debtor with the Secured Party in connection with the
Obligations, the terms and provisions of the loan or line of credit agreement
shall control any conflicting terms and provisions herein contained.

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Security Agreement to be
effective as of the 3rd day of August, 2009.





   
VISTA INTERNATIONAL TECHNOLOGIES, INC.
         
By:
/s/ Barry J. Kemble
   
Name:
Barry J. Kemble
   
Title:
CEO






   
By:
/s/ Timothy D Ruddy
   
Name:
Timothy D Ruddy


 
8

--------------------------------------------------------------------------------

 
 
STATE OF COLORADO                     )
) SS:
COUNTY OF Douglas                         )




On the 4th day of August in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared Barry John Kemble, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


 
Sealed:                     CHRISTOPHER R TALLON
Notary Public
State of Colorado                                /s/ Christopher R Tallon
 
Notary Public

 
My Commission Expires 4-1-2013





STATE OF COLORADO                     )
) SS:
COUNTY OF Boulder                         )




On the 3rd day of August in the year 2009, before me, the undersigned, a Notary
Public in and for said State, personally appeared Timothy D Ruddy, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


 
Sealed:                     LEAH F BALISE
Notary Public
State of Colorado                                /s/ Leah F Balise
 
Notary Public

 
My Commission Expires 4-2-2011


 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"


TO SECURITY AGREEMENT DATED AUGUST 3rd, 2009
BETWEEN VISTA INTERNATIONAL TECHNOLOGIES, INC.
.AND TIMOTHY D RUDDY


All right, title and interest of Debtor, whether now owned or hereinafter
acquired, in and to all of Debtor's personal property and assets of any kind or
nature, wherever so situated (collectively, the "Collateral"), including but not
limited to the following Collateral:


1.            All cash and cash equivalents, accounts, accounts receivable,
agreements, rights, interests, inventory, goods, contract rights, chattel paper,
documents, instruments, general intangibles, furniture, fixtures, equipment,
machinery, apparatus, trade fixtures, consumer goods, Rolling Stock (defined
below) and other assets owned by Debtor; and


2.           All automobiles, trucks, boats, and other rolling stock or moveable
personal property ("Rolling Stock"), including Rolling Stock for which the title
thereto is evidenced by a certificate of title issued by the United States or a
state which permits or requires a lien thereon to be evidenced upon such title,
in which Debtor now or at any time in the future may have an interest; and


3.           All funds or other property of Debtor from time to time in the
possession of Secured Party, with respect to which Debtor agrees that Secured
Party shall have the rights and remedies available under Article 9 of the
Uniform Commercial Code of the State of New York or other applicable law
relating to "cash collateral";


together in each case, with all proceeds thereof and all substitutions,
replacements and accessions thereto.

 
10

--------------------------------------------------------------------------------

 

Investment Agreement


Denver, Colorado
August 3, 2009


This document sets in place the investment agreement ("Agreement") between
Vista International Technologies, Inc ("Vista”), a Delaware corporation, and
Timothy D. Ruddy ("Investor"), an individual and since October 2007 a member of
the Board of Directors of Vista International Technologies, Inc., who resides at
3885 Vale View Lane in Mead, Colorado 80542.


1.  Vista agrees that for all funds contributed by the Investor directly to the
company, or payments made on behalf of the company, as shown on Exhibit #1, the
Investor will have the right to receive one of the following options, at his
discretion:


a.)  Upon demand of Investor, but on or after September 30, 2009, repayment of
principal and 8% simple interest, accrued from the date of investment.


b.)  Upon demand of Investor at any time, Common Shares of Vista (Ticker  symbol
- VVIT) equal to the value of funds contributed (with no interest accrued).  For
the purposes of the conversion, the market value used for the conversion will be
the closing price on the national exchange for the day the investment was made.
If no shares were traded on the day of investment, then the most recent closing
price will be used.


c.)  Any combination of   a. and  b above representing the full amount of
contributed capital plus any applicable interest.


2.  Vista shall pay to the Investor 8% per annum of principal and interest due
and owing if Vista fails to pay the Investor or authorized agent within 10 days
after the payment is demanded.


3.  Payments received for application to this Agreement shall be applied in the
following order:


A.)  to the payment of late charges, if any,


B.)  to the payment of accrued  interest at the rate specified in section 2, if
any,


C.)  to the payment of accrued  interest specified in section 1a, if Investor
chooses option 1a for repayment


D.)  reduction of the principal amount.


4.  Vista may prepay the principal amount (with 8%  simple interest) outstanding
under this Agreement with the consent of the Investor, in whole or in part, at
any time without penalty except any partial prepayment shall be applied against
the principal amount outstanding and shall not postpone the due date of any
subsequent payments or change the amount of such payments.  Prepayments will
count toward the most recently contributed funds first, then toward older
contributions, in reverse chronological order.

 
11

--------------------------------------------------------------------------------

 


5. Vista and all other makers, sureties, guarantors, and endorsers hereby waive
presentment, notice of dishonor and protest, and they hereby agree to any
extensions of time of payment and partial payments before, at, or after
maturity. This Agreement shall be the joint and several obligation of Vista and
all other makers, sureties, guarantors and endorsers, and their successors and
assigns.


6. Any notice to Vista provided for in this Agreement shall be in writing and
shall be given and he effective upon (1) delivery to Vista or (2) mailing such
notice by first-class U.S. mail, addressed to Vista at its address stated below,
or to such other address as Vista may designate by notice to the Investor. Any
notice to the Investor shall be in writing and shall. be given and be effective
upon (1) delivery to the Investor or (2) by mailing such notice by first-class
u.s. mail, to the Investor at the address stated in the first paragraph of this
Agreement, or to such other address as the Investor may designate by notice to
Vista.


7. This agreement shall also address the Komatsu skid steer which was leased by
the Investor for use by Vista at the tire processing plant in Hutchins, Texas.
Any remaining payments on the lease will be considered to be funds contributed
to Vista at the terms of this agreement. Once each payment is made, that amount
will be removed from the amount owed.


It is understood by both parties that this agreement may be subject to a vote
and approval by the board of directors. If such a vote and approval is required,
then the agreement shall be submitted in its current form to the board in a
timely fashion.


Agreed to this 3rd day of August by:


 
Investor:


/s/ Timothy D Ruddy
Timothy D Ruddy


Vista:


/s/ Barry J Kemble
Barry Kemble
CEO
Vista International Technologies, Inc.
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT #1


Funds contributed by Investor to Vista:


11/28/2008
  $ 10,000.00
12/05/2008
  $ 10,000.00
12/12/2008
  $ 10,000.00
12/22/2008
  $ 10,000.00
12/31/2008
  $ 10,000.00
01/15/2009
  $ 10,500.00
01/16/2009
  $ 4,500.00
01/23/2009
  $ 8,000.00
2/11/2009
  $ 4,100.00
02/18/2009
  $ 5,000.00
03/06/2009
  $ 4,000.00
03/13/2009
  $ 15,900.00
03/31/2009
  $ 5,000.00
04/09/2009
  $ 4,100.00
04/09/2009
  $ 5,900.00
04/20/2009
  $ 4,100.00
04/30/2009
  $ 5,300.00
05/14/2009
  $ 4,000.00
06/02/2009
  $ 2,500.00
06/08/2009
  $ 7,500.00
06/26/2009
  $ 5,000.00

 
This exhibit may be amended as additional funds from the Investor are provided
to Vista.  These funds will be contributed under same terms listed in this
agreement.

13